DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-16 are presented for examination.   

3.	Claims 9 and 13 have been canceled, and claims 1, 11, 12, 15 and 16 have been amended.

4.	Application 15/573903 has benefit date from PCT/JP2016/063480 filed on April 28, 2016 and designates US.  This Office Action is based on the benefit date of the foreign priority application, however an English translation has not been provided to verify feature support from the PCT/JP2016/063480.

Response to Remarks
5.	Applicant’s amendments and remarks filed on February 18, 2021, have been fully considered but they are not persuasive.

Applicant has not recited independent claims that would assert an inventive concept that has a significantly patentable eligibility over 35 USC 101 rejection based on the newly amended claims.  Accordingly, the 35 USC 101 rejection (2019 PEG type) is maintained on the claims.
6.	Applicant remarked (pages 8 and 9) that it is respectfully submitted that the present claims invention is directed to subject matter that is patent eligible under 35 USC 101.  The present claimed invention provides a technological solution to the technological problem by, inter alia, performing control of a display to arrange elements of a user interface displayed on the display to output numerical value of the tally result along with a thread the input conversation content.  This is the sort of improvement to a user interface that offers a technological solution to a technological problem.  

Examiner’s response is the technological solution/problem this invention solves is an improvement of organizing human/user behavior/activity (e.g., “performing control of a display to arrange” is similar as occurring in Electric Power Group, LLC v. Alstom S.A., 830 F.3d, August 1, 2016 which the Federal circuit decision states is an abstract idea) and not any improvement in computer technology.  Further, the organizing is in response to a user request.  For these reasons, the invention falls under the grouping of organizing/managing human/user behavior/activity.  Also, the recited features do not show many low-level decisions made by a computing device.  Hence, the invention is an abstract idea.

Claim Rejection -  35 USC 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



8.	Claim 15 is rejection under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “analyze the input conversation content in accordance with a predetermined word”, “tallying showings of intentions made by respective conversation participating members  [] to produce a tally result,” “performing control of a display to arrange elements of a user interface displayed on the display to output a numerical value of the tally result,” and “output remainder information in accordance with a user request” with support/explanation from instant specification  [0029] stating “the tally unit 204 may tally intentions in accordance with a request from a user” and [0052] stating “display trigger of a tally result, for example, the case where a user makes a request (e.g., case where “tally” is input).”

The limitation of “analyze the input conversation content in accordance with a predetermined word,” “tallying showings of intentions made by respective conversation participating members [] to produce a tally result,” and “output remainder information in accordance with a user request” with explanation from specification [0029] [0052], as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of managing/organizing human behavior/activity but for the recitation of a generic display.  That is, other than reciting “on the display” and “in accordance with a user request” nothing in the claim element precludes from practically managing/organizing human behavior/activity.  For example, but for the “on the display” language, “performing control [] of the tally result,” and “in accordance with a user request” features with explanation from spec [0029] [0052] in the context of this claim encompasses the user manually requesting the computer to analyze and produce a tally result.  Similarly, the limitation of “performing control to output reminder information in accordance with a user request,” as drafted, is a process that under its broadest reasonable interpretation, covers managing/organizing human behavior/activity but for the recitation of “the display” being a generic display.  If a claim limitation, under its broadest reasonable interpretation, covers managing/organizing human behavior/activity but for the generic display, then it falls within the “Organizing Human Activity” grouping of abstract ideas (MPEP 2106.04(a)(2) II. Certain methods of Organizing Activity states “the subgroupings encompass both activity of a single person [], an thus, certain activity between a person and a computer [] may fall within the ‘certain methods of organizing human activity’ grouping”).  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites one element – the display to perform displaying the tally results.  The display in the claim is recited at a high-level of generality (i.e., as a generic display performing a generic computer function of displaying requested tally results) such that is amounts to no more than mere instructions to apply the exception of using a generic display.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the element of using a display to show the tallying, performing, and perform [] in accordance with a user request amount to not more than mere instructions to apply the exception using a generic display.  Mere instructions to apply an exception using a generic display cannot provide an inventive concept.  The claim is not patent eligible.  The same is true in claims 1 and 16.

Claims 2-8, 10-12, and 14 incorporate the deficiencies of claim 1 and 16, through dependency, and are also rejected.

Further:  Another example of an abstract idea focused on the display is the Federal Circuit decision on Electric Power Group, LLC v. Alstom S.A., 830 F.3d, August 1, 2016.  

Allowable Subject Matter
9.	The present invention is directed towards an information processing device.  An input of an Input Conversation Content (ICC) is received.  The ICC is analyzed in accordance with the predetermined word included in the ICC.  Tallying showings of intention, made by respective conversation participating members regarding acceptance or denial on a basis of a predetermined word, are included in the ICC to produce a Tally Result (TR).  A display is controlled to arrange elements of a user interface displayed on the display to output a numerical value of the TR along with a thread of the ICC.  In accordance with a user request, a Reminder Information (RI) is output.  The RI is based on a word related to a reply deadline detected from an analysis result of the ICC.  The RI includes a conversation count that has appeared and includes the word related to the reply deadline, and a numerical value of a TR at the time of reminding.  Independent claims 1, 15 and 16 each identify the uniquely distinct combination of features:
receive an input of an input conversation content
analyze the input conversation content in accordance with a predetermined word included in the input conversation content
tallying showings of intentions made by respective conversation participating members regarding acceptance or denial on a basis of a predetermined word included in an input conversation content to produce a tally result
performing control of a display to arrange elements of a user interface displayed on the display to output a numerical value of the tally result along with a thread of the input conversation content
performing control to output reminder information in accordance with a user request
the reminder information being based on a word related to a reply deadline detected from an analysis result of the input conversation content
wherein the remainder information includes a conversation content that has appeared and includes 
** the word related to the reply deadline, and 
** a numerical value of a tally result at time of reminding
(specification [0024]) the conversation analysis unit carries out a morphological analysis on text (character string obtained by converting sound into text in the case of sound inputs)
(specification [0032]) performs control to output a tally result decided and registered by the decision processing unit..

10.	Regarding allowable claims 1, 15 and 16 presented above, the closest prior art (Anderson, US 7860928; Cattermole et al., US Pub 20140351719; Birger et al., US Pub 20160127292; Murakami, US Pub 20100296707; Paterik et al., US 8059790 (16); Takeuchi et al., US Pub 20060155765 [0047]; Melamed et al., US Pub 20100161315 [0038]; and Dunn et al., US Pub 20130198652 [0373] [0380])  disclose a Graphical User Interface (GUI) for a chat system is disclosed.  Respective users’ feedback data is received regarding received messages or authors of the received messages and providing the feedback to the respective authors.  Various embodiments relate to user interfaces for allowing a user to receive Target Messages (TMs) from various users and sources that are of interest to the user without requiring the user to enter topic-specific Chat Rooms (CRs).  Chat system technology, commonly referred to as online chat, allows users to communicate in near-real time over a network (e.g., Internet, intranet, etc.).  The most common forms of online chat are direct, one-to-one chat, commonly referred to as Instant Messaging (IM), and CRs.  A CR allows multiple users to communicate synchronously within the confines of the CR.  User interactions in CR systems include:  entering a particular CR as an active user to type in messages and/or to view messages, replying to messages in a CR, saving messages displayed during a chat session, and switching to a different CR.  When a user is interested in conversing with other users (participants) in a particular CR, the user enters the room either as a registered user or as a guest.  Each participant in a particular CR sees a Message Window (MW) for that CR.  Participants’ messages appear in the MW in the order that the messages are posted.  A user can respond to a recent message by posting a reply in a response dialog box.  In a chat client, the newest messages are displayed either at the top or the bottom of the MW.  An MW will display a pre-determined number of messages.  When the maximum number of messages is reached, older messages are scrolled OFF the MW to make room for newer messages are they are posted.  There are various technologies for implementing Chat Systems (CSs).  One common chat technology is referred to as Internet Relay Chat (IRC).  IRC is a client-server technology in which users must use a specific IRC client program to select and log-in to CRs.  IRC chat clients and a chat server employ the TCP/IP (Internet) protocol for communications.  Web-based chat technologies are also available.  In current CSs, a user can only view or respond to messages that originate from a single topic-specific CR.  Thus, if a user wishes to participate in multiple CRs, the user must open multiple sessions to keep track of different CRs.  Further, the current technology does not provide a convenient way for automatically determining which conversations are likely to be of interest to the user.  In certain embodiments, a user in a CS need not enter topic-specific CRs to view and reply to messages that are of interest to the user.  Instead, the user specifies the types of messages that the user is interested in receiving.  The CS then sends messages based on the specified types.  In addition, the CS may send, to the user, messages that are popular or that are similar to messages that the user has received.  The CSs may send advertisements to the user.  The CS enables the user:  1) to track one or more message threads, and 2) to give feedback on messages using a feedback GUI that is provided by the CS.  In certain embodiments, messages from real-time message streams are selected and filtered to obtain TMs for a given user.  The CS provides the user with a mechanism for specifying selection and filtering of the real-time message streams to obtain the TMs for sending to the particular user.  According to another feature of an embodiment, the user can specify selection criteria using a Focus Specification (FS) that can be modified by the user at any time.  The CS also provides the user with user controls for controlling filters that are used by the system to filter messages to obtain TMs to send to the user.  According to other embodiments, the CS creates a 1st Inverted Index (II) based on the FSs of the plurality of users in the CS.  The CS also creates a 2nd II based on words recently entered in the CS by the plurality of users.  As part of the message selection process, the incoming real-time message streams are matched against at least one of the IIs. According to some embodiments, a respective user of the CS can provide feedback data with respect to TMs that the respective user receives.  The CS evaluates feedback data from the respective users to identify popular messages.  The CS processes the feedback provided by the respective users to provide feedback results to at least some of the respective authors and to at least some of the respective users who receive popular messages.  The CS includes a Central Processing Unit(s) (CPU(s)), an optional user interface, one or more network or other communications interfaces, memory, and one or more communication buses for interconnecting these components.  The memory stores programs, modules and other data structures, or a subset or superset thereof:  an operating system, a network communications module (or instructions), a server, a user information database, a chat database.  The user information database is for storing information associated with the users, such as FSs, user-entry history, user rate slider settings, and user thread tracking data.  The chat database is for storing information related to chat messages (e.g., selected messages data, filtered message data, feedback results, advertisement data, etc.).  The client includes a CPU(s), one or more network or other communications interfaces, memory, and one or more communication buses for interconnecting these components.  The client may include a user interface, for instance a display with GUI and a keyboard.  Memory may store the following elements, or a subset or superset of such elements:  an operating system, client applications, and client storage. The client storage is for storing data, including FS associated with the particular user, rate slider settings selected by the particular user, user-entry history specific to the particular user, thread tracking data associated with the message threads that are tracked by the particular user, feedback results for the particular user, and advertisement data associated with the particular user.  The data in the client storage is periodically pushed to or pulled by the server to update the server’s database.  According to certain embodiments, the user can specify topics of interest in the FS by specifying key words, natural language expressions (e.g., strings), computer language expressions, Boolean operators, etc.  The CS may support specialized pattern matching language to enable users to specify selection criteria in the form of high-precision constructs.   According to certain embodiments, each of the user specified selection may be associated with a set of attributes.  For example, the user specified selection criterion is associated with a set of attributes (e.g., font type, font color, language, etc.).  Optionally, the user specified criterion may also be associated with a weight for use in a weighing function for obtaining TMs for the specified user.  FSs are used to create an II.  User entry history is used for creating another II.  A rate slider data includes user specified transmission rate slider setting, user specified popular sliding setting, user specified topical slider setting, and user specified tracked message slider setting.  The user may move the sliders provided by the CS GUI to desired levels.  The user specified slider settings are used as weighting functions for obtaining TMs.  Thread tracking data includes message threads that are tracked by a specific user.  Each tracked thread may be associated with a set of attributes (e.g., font type, font color, language, etc.).  Optionally, the specified tracked thread may be associated with a weight for use in obtaining TMs for a particular user.  The FS may be in the form of a file or data structure that can be modified by the user at any time.  The FS may be presented in a window display for modification by the user.  The user can edit the text in the FS window.  The FS can optionally include display attributes associated with the respective user-specified selection criteria.  Display attributes may include font type, font size, font color, style, indentation depth, language, etc.  Further, the user can specify sources of real-time information that are of interest to the user in the user’s FS.  Also, the user can specify real-time information sources (e.g., news feeds, RSS feeds, blogs, stock ticker data, TV close caption streams, etc.).  Such real-time information sources are integrated into the CS by creating pseudo users to represent such real-time information sources.  In order to match incoming real-time information streams against the users’ FSs, the CS creates an II based on FSs (herein referred to as Focus Specification Index (FSI)) of the user in the CS and by using an Inverted Indexing Program (IIP), according to certain embodiments.  The key of the FSI are the user-specified words/expressions, user-specified channels (e.g., news feeds, blogs, RSS feeds, etc.), and the user id of the user that originated the user-specified words/expressions, etc.  The FSI is periodically updated to reflect modification made by users to their respective FSs.  The message selection program can use matching functions to match the words that appear in an incoming real-time information stream is assigned the FSI.  Optionally, the CS may use the IIP to create a 2nd II based on words recently entered by the respective users.  User-entry history data stores words recently entered by the respective users.  Such an II can be periodically updated and is herein referred to as a “Recent-Entry” Index (REI).  The message selection program can use matching functions to match the words that appear in an incoming real-time information stream against both the FSI and the REI.  The user rate slider data stores settings specified by the respective user for filtering criteria or filters.  According to certain embodiments, the user can use the popular slider, topical slider, and tracked slider to control the mixing ratios of popular, topical, and tracked TMs, respectively, that are sent to the user.  According to certain embodiments, the user-specified settings of the respective sliders correspond to weights in appropriate weighting functions that are used for scoring a user’s assigned messages to obtain TMs.  As the volume of incoming real-time message streams increases, there may be more assigned messages than a user can view in a practical fashion.  Thus, the CS uses a user-specified filter(s) to select high scoring assigned messages for sending as TMs to the user at a reasonable rate.  The user can control the rate that messages are sent using the message transmission rate slider.  The user can use the popular slider to control the mixing ratios of messages to include some “popular” messages sent to the user.  The user thread-tracking data stores tracking information associated with the threads that are tracked by the respective user.  The tracking information identifies the specific threads tracked by the particular user.  The tracking information can be used to select message from the tracked thread for assigning to the user and/or for controlling a thread-tracking features (e.g., display attributes, display of anchor messages, etc.).  An anchor message is the 1st message of a tracked thread that the user has indicated interest in.  In some embodiments, users can explicitly de-select branches of a thread tree that do not interest them, and the CS can automatically prune sub-trees of the thread tree that do not receive attention in the form of comments of further selections as containing interesting messages or that receive de-selection actions from a plurality of other users.  This propagates the more interesting branches of the thread tree and keeps the thread tree to a manageable size.  As described, selected messages are messages selected based on the selection criteria specified in the respective focus specification for a specified user.  The selected messages are associated with the specified user.  In other words, the CS may assign messages to a respective user based on a reason(s) including:  1) the message is an advertisement that the CS would like to send to the user, 2) the message belongs to a thread that is explicitly tracked by the respective user, 3) the message is a popular message in the CS (e.g., the message is tracked by many users), and 4) the message matches at least on selection criterion in the respective user’s FS.  According to certain embodiments, the weight of the above reasons 2 to 4 are additive with respect to filtering selected messages to obtain TMs to send to the respective user.  Based on the FSs of the plurality of users participating in the CS, the server builds a 1st II (aka Focus Specification Index (FSI)).  The FSI may be updated as frequently as needed to reflect modifications, if any, made by respective users and such that, on average, the messages selected for assignment are of current interest to the respective user.  The CS can generate a list of differences based on the “before modification” and “after modification” copies.  The CS can then delete or add entries to the II based on the generated list of differences.  Updates to user-specified channels (e.g., news feeds, blogs, RSS feeds, etc.) may result in updating associated data structures.  Based on words recently entered by the respective users, the server builds a 2nd II (REI).  The REI may be updated as frequently as needed to reflect currently entered words.  A message from the incoming real-time message streams is herein referred to as an incoming message.  The server determines if an incoming message is to be selected for assignment to the respective users by matching the words in the incoming message against the FSI to determine which users have specified an interest in the words of the incoming message.  The incoming message is assigned to those users for whom there is a match.  The assigned message includes an indication of the quality of the match.  The selected message can include annotations of the reasons for selecting the message.  The annotations can include the number of matching words, how un-usual were the matching words.  The more un-usual the words, the greater the weight.  The assigned message includes an indication of the quality of the match.  The server uses the message selection program to determine which users are tracking the thread to which the incoming message belongs.  The incoming message is assigned to those users who are tracking the thread to which the incoming message belongs.  The assigned message includes a relevance measure.  The relevance measure can include the distance (aka thread length) between the node of the anchor message and the node of the incoming message.  The server uses the message selection program to determine the popularity of the incoming message.  One measure of popularity may be determined by the number of matches the incoming message had when matched against the FSI and the REI.  Another measure of popularity may be determined by the number of users that are tracking the thread to which the incoming message belongs.  The popularity of the incoming message may also be determined by measuring the size of the sub-tree under the incoming message.  Incoming messages that exceed a pre-selected level of popularity are assigned to the respective users.  In certain embodiments, the CS is designed to be “best-effort” (i.e., it provides no guarantee that any message will reach any user) which enables the implementers to exploit considerable freedoms when distributing the system components among many computers.  As the real-time incoming messages stream into the CS, various selection operations are performed on the incoming message to assign the message to one of the respective users.  In an embodiment, the CS can send the assigned messages to the client and allow the client to perform the filtering operations on the bundle of assigned messages.  In other words, the client uses a message filtering application program to filter the bundle of assigned messages to obtain TMs for displaying to the respective user associated with the client.  The server uses the message filter application program to apply appropriate weighting functions to Relevance Factors (RFs) in the scoring record associated with the respective assigned message.  The respective RF value can be multiplied by the appropriate normalizing factors and then multiplied by the user-specified settings of appropriate filters (e.g., transmission rate slider, popular slider, topical slider, and the track-message slider).  The server may provide default values for any of the filters for which the user has not selected a setting.  The server uses the message filtering program to sum the values of the RFs so that the respective assigned message is associated with a single score.  The scored messages are merged with pending messages, if any.  Pending messages are scored messages that are in a queue waiting for to be sent to the user.  The merged set of scored messages is sorted based on the scores.  The messages with the highest scores are sent first.  Messages below a pre-selected score are discarded.  Pending messages are timed out after a pre-selected period of time.  In some embodiments, the CS may re-broadcast messages that exceed a pre-selected threshold of popularity in order to disseminate such messages to a larger audience.  A scrolling MW displays TMs to the user.  Incoming messages are displayed to the user at a reasonable display rate.  Older messages are scrolled OFF the MW to make room for newer messages.  The message may be preceded by several user-interface buttons (e.g., tracking-ON button, tracking-OFF button, author button, feedback button).  In alternative embodiments, instead of preceding a given message, the user-interface buttons may be semi-transparent buttons that appear as an overlay on a given message when the user’s mouse hovers over the given message.  In another embodiment, the buttons may appear at the side of the scrolling MW.  Other appropriate buttons may be used for allowing the user to perform desired operations with respect to the selection and display of messages.  In some embodiments, the TMs may be associated with specific display attributes.  “Popular” messages may be displayed to the user using distinguishing display attributes.  The message entry area allows the user to enter a message or reply to a message that is displayed in the scrolling MW.  A reply-to area displays the text of the message to which the user is replying.  

11.	Another prior art teach an on-line collaboration system.  The system comprises a server(s) in communication with multiple client devices over a network(s).  The server(s) is executing program code to host an on-line collaborative environment in which users of the client devices can collaborate.  The server(s) executes program code to facilitate Discussion Threads (DTs) in the On-Line Collaborative (OLC) environment and, for each DT, to provide a selectable option to allow proposal of an outcome for the DT.  Some on-line collaboration systems have been developed in which users within an organization can conduct collaboration by posting comments and sharing information within various collaborative fora.  Some systems allow DTs to be developed, which allow users (that have appropriate permissions) to post comments in relation to a topic initiated by one of the users.  This effectively allows discussion among the users, to thereby facilitate greater communication among the members of an organization.  However, it has sometimes been found that with such collaboration systems there can be a great deal of communication that is not productive and, in some instances, can be seen as a drain on employee’s productivity.  There may also be a perception that such collaboration systems are used as too much of a social forum rather than predominantly a professional forum.  In an embodiment, the server(s) executes program code to facilitate DTs in the OLC environment and, for each DT, to provide a selectable option to allow proposal of an outcome for the DT.  In response to receipt of a proposed outcome, the server(s) or an applet served by the server(s) may executed program code to allow voting selections to be received from client devices in relation to the proposed outcome.  The voting selections may consist of a positive Vote Selection (VS) and a negative VS.  The voting selections may consist of a positive VS and a negative VS.  In some embodiments, a selection of an option to propose an outcome in relation to a DT is allowed.  In response to selection of the option to propose an outcome, a service code is to display an outcome proposal window that allows preparation and submission of an outcome proposal.  In response to receiving an outcome proposal, the service code displays the outcome proposal in relation to the DT.  The displayed outcome proposal may include selectable voting options to reject or accept the propose outcome.  The described embodiments generally involve provisions to propose an outcome in relation to a DT.  Such a proposed outcome may be generated by user selection of an option displayed in relation to the DT, providing that the user selecting the “propose outcome” has the appropriate user permission to do so.  Although the term “outcome” is used herein, this should also be understood to include any of:  a resolution, decision, judgement, conclusion, agreement, or action item that can be agreed upon in relation to a topic or discussion.  In embodiments, each of the many registered users participating as members in the on-line collaboration environment will belong to a group(s) of users.  Each member receives a notification(s) on a periodic basis and/or triggered by events occurring in the environment.  The groups are divided into different group types and may be configurable by authorized (super) users relate to different personnel groups within an organization.  Such groups may be formed on the basis of roles, geographic location, region, sub-region, business function, business alignment, or on a project basis.  Different group types may each have multiple groups.  Each group has a member(s) but members may be part of more than one group.  Each group has a home page to allow members of that group to easily check into the group and see the latest group activity and participate in relevant discussions and proposed outcomes.  User groups may be generally closed groups, in the sense that the general public cannot join such groups and only authorized uses, who will commonly be employees of the organizations, enterprise or company sponsoring and providing the OLC environment, can join user groups.  Even then, each user wishing to participate in a user group may need to be appointed or admitted to the group by a super user.  Each group may have a topic(s) (aka discussions) posted as discrete DTs and may have an outcome(s).  Each discussion can have multiple posts, which together form a DT, and is initiated by a group member that starts the DT with an initial post.  This initial post generally remains at the top (or head) of the thread and serves are an introduction to the discussion.  Each member can add further posts to the discussion or replies to other posts.  Each member can agree or disagree with each post only once.  Optionally, instead of a “yes” or “no” vote, members may be able to indicate a relative degree of agreement or disagreement with a post (e.g., by indicating a selection along a scale, like “strongly agree”, “agree”, “neutral”, “disagree”, or “strongly disagree”), which may be correlated with a numerical score may be from 1 to 5 or 1 to 10.  The relative score of agreement or disagreement may be reflected in a numerical sum of weighted positive and negative votes (e.g., a “strongly agree” positive vote would be given more weight than an “agree” positive vote, a “strongly disagree” negative vote would be given more weight than a “disagree” negative vote, etc.).  This numerical sum may be displayed instead of or in addition to a display of the total number of votes for the proposed outcome.  Optionally, group members cannot agree or disagree with the initial post.  Each discussion may have a deadline (optionally set by the topic creator or group moderator) for proposing or resolving an outcome.  If the deadline is passed without an outcome being proposed or resolved (rejected or approved), then the discussion (or proposed but unresolved outcome) may be recorded as unresolved.  For each proposed outcome, each group member of the group to which the relevant discussion belongs can agree, disagree (i.e., vote), or comment on the proposed outcome.  Each discussion may have a proposed outcome(s), but only one outcome can be accepted as the outcome of the topic/discussion thread.  If a proposed outcome is approved/accepted by an authorized user, then it becomes recorded as an outcome, decision, conclusion, judgement, or formal resolution of the DT and attributed as an outcome for the group.  The DT is closed once the outcome is accepted, such that members are dis-allowed from making any further posts to the DT.  Non-authorized members cannot accept or reject a proposed outcome, so such options are not displayed to such members.  If the propose outcome is rejected, then it is recorded as a rejected outcome for auditing purposes and remains embedded in the (still open) DT for historical reference so that an improved outcome proposal can be made.  Each member can agree or disagree with each proposal outcome only once.  The server system creates and maintains records of all outcomes created within the context of group discussions, whether these outcomes are proposed, resolved or un-resolved.  Additionally, the server system records data concerning how and in what context the outcomes were resolved or un-resolved and whether or not the outcomes are resolved within a specified deadline (if such a deadline is specified as a default configuration or by the user proposing the outcome).  As part of the discussion, group members may vote on each post by clicking a corresponding positive or negative voting button/selection displayed in association with each post.  The number of positive and negative votes for each post is displayed adjacent the corresponding voting button.  The voting buttons and vote tallies may be presented within a feedback section of a defined and demarcated post area.  Feedback section (or another section within the demarcated post area) may also comprise a selectable link or button to edit or reply to previously posted user comments in relation to a discussion post and allow authorized users to delete the post.  Whether the voting is a “yes” or a “no” vote or a relative agreement or dis-agreement indication, the user’s input must be received by making a selection, rather than by writing text (e.g., writing the word “yes”, in an input field).  Posts that receive a high proportion of positive or negative votes or relative approval or disapproval scores may be highlighted within the DT, such as by the display of a marker or by visually emphasizing the particular post relative to other posts.  Each group homepage display has an overview tab that includes text describing something about the group.  Some screen displays are in relation to a determination of member decision-making effectiveness and outcome effectiveness metrics.  A reporting and analytics screen may include several tabbed reporting displays.  Such tabbed reporting displays may include:  a decision makers list accessed by a decision makers tab, a display showing member contribution rates accessed via a contribution rates tab, a display of outcome deadlines missed by groups or group members accessed via a deadline missed tab, a display of deadlines met by groups or group members accessed via a deadline made tab, and a display to indicate historical timing of outcomes accessed via a decision by a time tab.  In embodiments, the display may further comprise a graphical and/or written description of the rating and/or status of a member.  Additionally, a numerical indication (or other equivalent graphical indication) of the absolute or relative number of outcomes made or contributed to by a member may be provided toward a top of the display.  The display may further comprise statistics that may be indicative of the level and/or effectiveness of a member’s contributions within the on-line collaboration environment.  For example, the statistics may include a numerical or graphical indication of outcomes contributed to, total number of posts or comments made in group discussions, the number of groups that the member belongs to, the number of outcomes approved, and/or the number of outcomes un-resolved.  

12.	Another prior art teach a method and apparatus for controlling polling in message conversations across multiple devices are provided.  The method includes displaying a poll in a Messaging Conversation (MC) display screen on a 1st participant device, wherein the poll comprises at least two Polling Options (POs); receiving an instruction to update the poll based on a response to the poll from a device(s); and updating the poll per the received instruction.  A mobile phone user often communicates with another mobile phone user(s) via mobile messaging.  Mobile messaging includes Short Message Service (SMS) communication services, Multimedia Messaging Service (MMS) communication services, Instant Messaging (IM), Over The Top (OTT) chats, and the like.  Mobile messaging between 2 users forms a text MC.  Mobile messaging enables the exchange of multimedia content (e.g., text, images, videos, and other multimedia objects) in messages sent between mobile devices.  Mobile messaging also facilitates group conversations, or multiple-recipient messaging.  Mobile messages are generally referred to as messages herein.  Messages on a display of each mobile phone scroll as the conversation progresses.  Message scrolling makes room in the display for incoming messages.  Currently, text messages responses are displayed, but scroll OFF the display in order to make room for incoming messages.  Message responses include members of the group expressing options (e.g., selection of a proposed choice(s), or a proposal for an additional choice to be added to the poll).  In an embodiment, a method and system for controlling polling in MCs in messaging applications across multiple devices are provided.  The poll comprises at least two POs.  In some embodiments, a computer readable medium is provide for anchoring and controlling objects in messages across multiple devices.  In some embodiments, sending a poll in an MC is facilitated with a new message type (e.g., a VOTE message type).  In some embodiments, a VOTE message type (e.g., a vote message) may be transmitted via SMS or MMS to send polls in an MC.  In some embodiments, the poll includes two or more POs and an expiration time.  For participants in the MC, the poll may be fixed in a non-scrollable area of the messaging displays of the participants’ devices while incoming text messages continue to scroll in a scrollable area of the messaging displays.  In some embodiments, participants of the MC are allowed to modify, or otherwise interact with, the poll; for example by adding a PO or voting for an existing PO.  When a vote is submitted, the vote is added to a tally of votes for the PO.  The updated vote tally and/or added POs are mirrored in messaging windows of all participants in the MC.  Participants may add POs, vote, and/or change their votes until the time when the poll expires.  Once the expiration time is reached, the final vote tallies are displayed to all participants in the MC.  The results of the poll may then be shared on social media websites.  In some embodiments, a mobile Voice Over Internet Protocol (VOIP) telecommunication application is described.  The terms VOIP system, VOIP telephony system, IP system and IP telephony system are all intended to refer to a system that connects callers and that delivers data, text and video communications using Internet protocol data communications.  The term “mobile telephony device” is intended to encompass multiple different types of devices (e.g., a cellular telephone, a mobile computing device, etc.).   In embodiments, a user may create a poll in a group MC.  The poll may be created in the form a Vote message type, which may be sent using SMS, MMS that will be displayed on the user devices of other participants in the group MC.  The poll may include two or more options on which to vote and an expiration time for voting.  The participants’ vote tallies are displayed with the poll in a polling pane on each user device.  The poll remains visible and does not scroll as new messages are sent and/or received (i.e., the location of the poll is fixed to a non-scrollable portion or pane of the messaging pane).  In some embodiments, the size and position of the non-scrollable fixed polling pane area may be defined (e.g., by default and/or set by the user).  In some embodiments, the poll is automatically positioned (e.g., centered) and/or adjusted to a size/shape such that it may fit within the non-scrollable fixed polling pane.  In some embodiments, the poll, which is anchored to a position within the messaging pane (e.g., a Poll Instruction Message (PIM)), is generated by the messaging application that includes the poll, or information associated with the poll (e.g., the polling options and an expiration timer).  When a vote is cast, an instruction message is transmitted to the Service Provider Server (SPS) indicating the vote.  The vote is recorded at the SPS and an instruction message including the updated poll with tallied votes is sent to all participants in the group MC.  As such, the votes are tallied in real-time.  When a user of a user device chooses to fix a poll in an MC, the user uses the poll creation module to provide POs and an expiration time indicating how much time participants have to vote.  Specifically, once the user creates a group, the user may choose to create a poll by selecting a “vote” button on a group selection screen.  A vote screen may open and contain content (e.g., vote type [“yes”/”no”, multiple choice, etc.], a vote name, expiration time, etc.).  The user may also select an option to enable participants to add POs.  In some embodiments, a new message type (e.g., vote message) is used to identify that the message includes a poll as well as identifying other information pertaining to the poll.  A transmission module send the message to the SPS.  The message may be an HTTP message.  A Poll Management Module (PMM) stores the POs, participant information for each participant of the MC, and an expiration time for the poll.  The Polling System (PS) may use a conversation identifier to identify in which MC the poll is to be fixed.  The messaging system transmits the message to a user device of each participant in the identified MC via an SIP NOTIFY or PUSH message.  The messaging application on each user device parses the message received from the PS in order to identify the POs and expiration time for the poll.  The messaging application passes the POs and instructions to a Poll Control Module (PCM), which then fixes the poll to the display.  The SIP NOTIFY message triggers the mobile app to get votes from the server.  Messages in the MC scroll OFF the screen to make room for incoming messages, while the fixed object remains in view.  When a user of each user device votes for one of the PSs or adds a PO, if enabled, the PCM transmits a PIM with an application instruction; namely to either increment the vote tally of a PO or add the PO.  The PMM updates the participant response, and/or the POs.  If the participant has previously responded, their prior vote is replaced with their current vote.  The PMM calculates vote tallies for each PO and generates a PIM indicating the POs and the current vote tallies.  The messaging system transmits the updated poll information to each user device in the MC.  The PCM updates the display with the current poll information.  In some embodiments, an icon indicating a vote progress indicator (e.g., % of voters who voted for a polling option) and/or a color indicator of the vote status may be displayed.  Participants may continue to vote and/or add POs until the expiration time.  When the polling expires, the PMM generates a PIM indicating the final POs and vote tallies for each.  The messaging system transmits the message to each user device.  The PCM parses and displays the information.  In addition, the PCM displays a means for a user to share the final vote.  The final vote may be shared with a group or on a social media website.  In some embodiments, the PIM, which is in the form of a new message type (e.g., a VOTE message), is received in a message from the SPS.  The PIM may include the response that the user submitted as well as other responses received from other participants in the MC.  The PIM includes instructions to update the POs and/or vote tallies based on responses from participants in the MC.  The message is parsed by the messaging application and the display is updated with the latest poll information.  The latest POs and vote tallies are displayed in the non-scrolling pane.  If the poll as not expired, then responses may continue to be received from other participants or the user may change their response.  If another participant has added a PO, the user may wish to change their vote.  In some embodiments, a reminder is displayed at a pre-defined time before the expiration of the poll, indicating the poll will soon expire.  If the user wishes to change his or her vote, the user response to the poll is received.  If the user does not which to change his or her response, the display continues to receive results to the poll until it is determined that the poll is expired.  After the poll has expired, the final results of the poll are received.  The final results are received in a PIM that includes the POs and final vote tallies.  The final vote tallies are displayed as well as an indication that the poll has expired (e.g., “Poll Closed” banner in the non-scrollable pane).  In some embodiments, a means to share the poll results is displayed on the screen.  In some embodiments, share buttons for popular social media sites may be displayed.  An email link may allow sharing the poll results with a group.  Optionally, the poll results are shared using any mechanism displayed.  

13.	And, another prior art teach an information processing method including, fetching facial image data of a viewer, extracting feature points on a face of the viewer from the fetched facial image data, and coding the feature points, comparing the coded feature points with viewer feature-point information stored in a management table, and presenting different pieces of information depending upon whether  a viewer corresponding to the viewer feature-point information stored is in the management table is present or not.  As picture/audio reproducers that reproduce pictures and audio, various devices (e.g., television receivers, monitor devices, player devices, video cameras, personal computers, portable terminals, digital photoframes, etc.) have been put to practical use and have already come into wide use.  A picture/audio reproduction system that uses face authentication to reproduce pictures or an audio set under specific conditions in accordance with each viewer is constituted of at least one of a Television Receiver (TR), a Video Recorder (VR), and a Picture/Audio Reproducer (PAR) in addition to a video letter server through a network (e.g., an optical fiber network, public telecommunications network, etc.).  The TR receives television broadcast signals provided from a broadcaster or a relay broadcaster by radio.  A VR retains a high-capacity storage typified by a Hard Disk Drive (HDD).  The PAR is typified by, e.g., a Digital Photoframe (DP).  The DP or the TR as the PAR applied to the audio recognition/morphological analysis/topic extraction unit to extract a topic (keyword) from a conversation of a viewer (e.g, a user (family member), a visitor (friend), etc.) who is watching pictures (and audio) or listening to music reproduced by an arbitrary picture/audio reproducer.  For example, when keyword (topic) that appears in the conversation is travel, weather information at a travel destination can be acquired and reproduced through the network (Internet).  Additionally, when a keyword can be extracted from a conversation of viewers (persons present), specific widgets holding as widget input information table are operated, and information associated with the keyword is acquired and reproduced.  In an embodiment, an attached camera has detected that viewers are present near the DP, the audio recognition/morphological analysis unit appropriately extracts a topic (keyword) from a conversation of the viewers in accordance with techniques of audio recognition and morphological analysis which have been extensively put to practical use.  Then, based on the acquired (extracted) keyword (topic), an arbitrary one is selected from currently displayed (activated) widgets, and the topic is collated with Attribute Information (AtI) of the widget.  When the AI coincides with the topic as a result of the collection, the attribute is input to this widget.  Then, the widget concerning the input AtI is updated (content items concerning the AtI are reproduced).  The widgets concerning the AtI are sequentially reproduced until the next topic is extracted.  In regard to an item which is considered to be desired or required by viewers, AtI that can be displayed (reproduced) in a currently activated widget that is fetched from a conversation of the viewers and, is set as a keyword; and the widget having the same AtI are sequentially reproduced (displayed) through the network or by making reference to a file (e.g., a built-in dictionary file) thereby improving the convenience of the viewers.  

14.	According to online Dictionary, “morphological” is defined as “relating to the form or structure of things” and “relating to the forms of words, in particular inflected forms.”

15.	According to Wikipedia, “in linguistics, morphology [] is the study of words, how they are formed, and their relationship to other words in the same language.”  “It analyzes the structure of words and parts of words such as stems, root words, prefixes, and suffixes.  Morphology also looks at parts of speech, intonation and stress, and the ways context can change a word’s pronunciation and meaning.  Morphology differs from morphological typology, which is the classification of languages based on their use of words, and lexicology, which is the study of words and how they make up a language’s vocabulary.”

16.	According to Wikipedia, “morphological typology is a way of classifying the languages of the world (see linguistic typology) that groups languages according to their common morphological structures.  The field organizes languages on the basis of how those languages from words by combining morphemes.  Analytic languages contain very little inflection, instead relying on features like word order and auxiliary words to convey meaning.”


17.	In summary, nowhere do the prior art Anderson, Cattermole, Birger, Murakami, Paterik, Takeuchi, Melamed and Dunn disclose the unique combination of elements listed above.  The specification (features highlighted in bold above) provide explanation/clarification to some critical features (e.g., input of an input conversation content, tally result).  Upon Applicant overcoming the 35 USC 101 rejection (2019 PEG type), then the prior art, either singularly or in combination fails to anticipate or render obvious the present invention.


Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992 (via email:  Ondrej.Vostal@uspto.gov  “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II and https://www.uspto.gov/sites/default/files/documents/sb0439.pdf ).  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4992.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/ONDREJ C VOSTAL/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        
	April 15, 2021